Citation Nr: 1039546	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left eye disability with 
headaches (also claimed as depth perception). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975 
and from March 1979 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affair (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a left eye condition 
with headaches.

In September 2010, a hearing before the undersigned Veterans Law 
Judge was held at the VA Central Office in Washington, D.C.  A 
transcript of that hearing is of record.

The the issues of entitlement to an increased evaluation for 
hallux valgus of the left foot and hallux valgus of the right 
foot and entitlement to a temporary total disability rating have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the competent medical evidence of record is 
against a finding that the Veteran's current left eye disability 
is related to active service or any injury that occurred therein.


CONCLUSION OF LAW

The criteria for establishing service connection for left eye 
disability with headaches (also claimed as depth perception) have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In April 2006 and June 2006 letters, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  These letters also advised 
the Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which impacts 
such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the available service 
treatment records, the reports of VA examinations, VA treatment 
records, private treatment records, internet articles submitted 
by the Veteran, and hearing testimony.

The claims file contains some of the Veteran's service treatment 
records, but the remainder of the records, specifically most of 
the records from the Veteran's April 1972 to April 1975 period of 
service, have not been located despite several attempts to obtain 
them.  In April 2007, the RO notified the Veteran that VA had not 
been able to obtain original service medical records for his 
first period of active service.  The Veteran responded later that 
month by submitting copies of some service treatment records, 
including one record dated from his first period of service.  The 
National Personnel Records Center (NPRC) confirmed in a July 2007 
letter to the Veteran that all available medical records had been 
loaned to the RO, so there are no additional records available.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by undergoing a VA examination, providing 
testimony during a hearing before the undersigned Veterans Law 
Judge, responding to notices, and submitting evidence and 
argument.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

As noted previously, most of the Veteran's service treatment 
records from his first period of active service are not on file.  
The United States Court of Appeals for Veteran's Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

However, the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for left eye 
disability with headaches, as there is no competent medical 
opinion in the record which establishes a nexus between any 
current left eye condition and the left eye injury in service.

The available service treatment records reveal that in October 
1973, the Veteran reported having been hit in the left eye with a 
snowball the day prior.  He endorsed having sensitivity to bright 
light and headaches.  The examiner noted small abrasions of the 
cornea.  A January 1985 treatment entry noted a history of eye 
injuries including being hit in the left eye with a snowball.  
The examiner observed a small scar of the inferior cornea of the 
left eye.  Another treatment record dated in January 1985 
indicated significant stippling of the left eye inferior cornea.  
In July 1991, the Veteran was noted to have a history of trauma 
in the left eye, and an old cornea scar was noted in that eye.  
The Veteran reported having a history of eye trouble on several 
occasions subsequent to that time, but each time the eyes were 
clinically evaluated as normal, including during the April 1995 
retirement examination.  

VA outpatient treatment records reveal that the Veteran has 
received eyeglasses.  In December 2005 during an ophthalmology 
clinic visit, the Veteran complained of crustiness in each eye 
and reduced perception and night visual acuity.  He reported a 
history of a left eye injury in 1972 and a possible scar.  The 
diagnoses included blepharitis, primary open-angle glaucoma 
(POAG) suspect, and pinguicula.  A February 2006 treatment note 
indicates that a Humphrey visual field 24-2 test revealed an 
inferior arcuate scotoma and central scotoma in the left eye.  A 
June 2006 treatment note indicates that upon examination of the 
eyes, the Veteran's diagnosis was POAG suspect, although it was 
noted that POAG was very unlikely, normal nerves with full nerve 
fiber layer in each eye, and unreliable visual field.

In August 2007, the Veteran was provided with a VA examination on 
a fee basis.  The examining physician reported that the Veteran 
presented with a history of traumatic corneal abrasion in the 
left eye caused by a snowball in 1973.  He complained of 
headache, distorted vision, pain in the left eye, and degradation 
in both eyes.  He was diagnosed with glaucoma suspect.  At that 
time, the Veteran was on medications for headaches and 
hypercholesterolemia.  He had a positive family history of 
glaucoma.  After an ocular examination, the diagnoses were status 
post traumatic corneal injury with phlyctenule degeneration scar 
at the 7 o'clock position, peripherally in the left eye; 
pinguecula in the nasal and temporal aspects of the conjunctiva 
in each eye; dry eye syndrome in each eye; generalized 
constriction of the visual field with enlarged cupping of the 
optic nerve in each eye; glaucoma suspect in each eye; early 
immature cataract in each eye; and refractive error (myopic 
astigmatism and presbyopia) in each eye.  

The examiner reviewed the Veteran's medical records and noted 
that the Veteran was hit in the left eye by a snow ball, causing 
a small abrasion, in October 1973.  In January 1985 and July 
1991, an old scar was noted in the left eye, inferiorly and 
peripherally.  In January and February 2006, a diagnosis of 
primary angle glaucoma suspect was made based on the visual 
field's defect and enlarged cupping of the optic nerve in both 
eyes.  The examiner also noted that the August 2007 VA eye 
examination revealed a chronic dry eye syndrome with presence of 
pingueculae in both eyes and a phlyctenule scar, peripherally, in 
the left eye as well as a bilateral visual field's constriction 
and an enlarged cupping of the optic nerve.  

The examiner opined that the Veteran's chronic eye disorder is 
less likely as not caused by the traumatic corneal abrasion in 
the left eye in October 1973.  In an addendum to the August 2007 
VA examination report, the examiner provided a rationale to 
support the opinion.  The examiner explained that corneal 
abrasion can precipitate future recurrent erosion in the same eye 
weeks, months, or years after the initial injury.  The Veteran 
sustained a corneal abrasion in the left eye in 1973, but the 
clinical findings of the chronic eye disorder were present in 
both eyes and caused largely by dry eye syndrome.  Thus, it was 
the examiner's opinion that the chronic eye disorder in both eyes 
was less likely as not caused by the traumatic corneal abrasion 
in the left eye in 1973.

Private treatment records show that the Veteran sought treatment 
for his eyes in September and October 2008, and underwent 
examinations on both occasions.  In October 2008, the Veteran's 
private physician provided a letter to summarize the clinical 
course of the Veteran's eye care with that private clinic.  In 
September 2008, the Veteran had sought treatment and reported a 
history of injury to the left eye when it was hit with ice in 
1973, resulting in corneal abrasion and scarring.  The Veteran 
indicated that since then, he had struggled with night vision, 
depth perception, and going up and down stairs.  He had not had 
any trouble with recurrent erosions and he tried to avoid driving 
at night.  In the past, there had been a question of possible 
glaucoma due to enlarged cupping, but it was not pursued further.

The private physician's clinical findings included corneal scars 
and opacities due to old phlyctenular disease in the left eye; 
glaucoma suspect; myopia; night blindness; pinguecula in both 
eyes; and trauma to the eye, which the physician noted was very 
old and showed no evidence of residual injury.  

In September 2010, the Veteran testified during a Central Office 
hearing before the undersigned Veterans Law Judge.  He testified 
that it was his contention that the current conditions in his 
left eye are residuals that resulted from his in-service injury 
to the left eye.  He asserted that he currently experiences 
symptoms that he believes are related to the corneal abrasion 
sustained during service, including headaches, sensitivity to 
light, blurring of vision, and the sensation of grit in his eye.  
He also described how he sustained the left eye injury during 
active service.  He said that in 1973, while stationed in Alaska, 
he was performing field maneuvers and simulating grenade throwing 
with snowballs or what the Veteran called "a cluster of ice."  
During this exercise, he was hit in the eye.  The Veteran also 
stated that prior to entering the military, he did not wear 
glasses, but subsequent to service he has had to wear them.  

The Veteran's representative argues that VA should obtain an 
additional medical opinion on this case.  However, the Board 
notes that the duty to assist in this case has been properly 
discharged.  VA provided a VA examination and obtained an opinion 
as to the relationship between the Veteran's current left eye 
disability and his injury in service.  The examiner reviewed the 
claims file and provided a rationale for the conclusion.  
Moreover, the Veteran's private physician also indicated that the 
Veteran showed no evidence of residual injury from the very old 
trauma to the eye.  Thus, the Board finds that the August 2007 VA 
examination is adequate for the purpose of evaluating the 
Veteran's claim, is consistent with the private physician's 
opinion, and is entitled to great probative weight.  The evidence 
of record is adequate to address the claim and additional VA 
examination is not warranted.  See 38 C.F.R. § 3.159(c)(4).  

The Board observes that there is no competent medical opinion 
linking any of the Veteran's current left eye disability to 
active service, including the left eye injury that he sustained 
therein.  The Board acknowledges the Veteran's contentions that 
the claimed disability is related to service.  The Board 
observes, however, that although he is competent to state his 
symptoms, the Veteran is not, as a layperson, qualified to render 
a medical diagnosis or an opinion concerning the relationship of 
any current left eye condition to service, as the disability at 
issue requires medical expertise to diagnose and evaluate.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis); Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
while the Veteran has reported that he has had symptoms such as 
problems with night vision, depth perception, and going up and 
down stairs since service, a medical nexus is still required to 
link the symptoms to service.  See Clyburn v. West, 12 Vet. App. 
296, 301-302 (1999), (medical evidence is required to demonstrate 
a relationship between a present disability and the continuity of 
symptomatology demonstrated if the condition is not one where a 
lay person's observations would be competent); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

The only competent medical opinions of record with regards to the 
relationship between the Veteran's current left eye disability 
and service are the opinions of the August 2007 VA examiner, who 
provided a rationale and opined that the Veteran's chronic eye 
disorder is less likely as not caused by the traumatic corneal 
abrasion in the left eye in October 1973, and the private 
physician who noted that the Veteran showed no evidence of 
residual injury from the very old trauma to the eye.  
 
In summary, the Veteran's in-service left eye injury was acute 
and resolved during such service with no residual disability.  
There is no competent medical opinion in the record which 
establishes a link between his current left eye disability and 
his military service, including the snowball injury sustained 
therein.  Therefore, the preponderance of the competent evidence 
is against the claim for service connection for a left eye 
condition with headaches.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Entitlement to service connection for a left eye condition with 
headaches (also claimed as depth perception) is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


